FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 12, 2022

                                       No. 04-22-00349-CV

                      Scott Ralph WHEELOCK aka Scott Wheelock, et al.,
                                       Appellant

                                                 v.

  KERR COUNTY, Headwaters Groudwater Conservation District, Kerr County Emergency
  Services District #2, Kerr County Lateral Roads, Upper Guadalupe River Authority, Harper
                                 Independent School District,
                                           Appellees

                       From the County Court at Law, Kerr County, Texas
                                   Trial Court No. 21317A
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER
     Appellant’s brief was due on August 24, 2022. Neither the brief nor a motion for extension
of time has been filed. We therefore ORDER appellant to file, by September 29, 2022:

   (1) his brief; and
   (2) a written response reasonably explaining: (a) his failure to timely file a brief; and (b) why
       appellee is not significantly injured by appellant’s failure to timely file a brief.

       If appellant fails to timely file a brief and the written response, we will dismiss the appeal
for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant fails to comply with court order).



                                                      _________________________________
                                                      Beth Watkins, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court